DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
 
Specification
In light of the last filed response of 09/01/2020 and the conducted interview of 07/20/2020, the filed amendment to the specification on 04/21/2020, is acceptable and has been entered.
Drawings
The filed new drawing of 04/21/2020, accepted by the office and has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 & 26 the best understood is/are rejected under 35 U.S.C. 103 as being obvious over Broering et al. (U.S. Patent No. 9,186,862) in view of Molander et al. (U.S. Patent No. 6,562,166).  The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claim 12: Broering discloses a method for producing a plastic bag, the method comprising: stacking or folding first and second thermoplastic films one on top of the other to form a film stack (Figs. 26-28; via 10c & 10d); performing a cold deformation process on the film stack to form rib-like elements configured to allow the film stack to elongate in an 
	Broering does not disclose the step of forming a non-linear heat seal, the heat seal have a length substantially longer than an un-elongated length of an adjacent side edge of a bag comprising the heat seal, nor having the adjacent side edge has a linear configuration such that the adjacent side edge and heat seal are non-parallel, and the heat seal is spaced from the adjacent side edge by non-heat sealed web material and the plastic trash bag has a rectangular shape.  However, Molander discloses similar method with the step of having non-linear sealing novel on different directions (horizontal and/or vertical) in respect to the conveyed webs, see for example (Figs. 1 & 3; via non-linear sealer’s teeth 10, 101 & 111 for bonding and/or adhering web 100), while having the seal has a length substantially longer than an un-elongated length of an adjacent side edge, see for example (column 7, lines 1-20; “…Fiber elongation occurs when the distance between two points on a fiber increases as a result of the ultrasonic activation…The 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention, to have modified Broering’s linear stretchable heat seals 46 and/or 181, by having non-linear seals, as suggested by Mokander, in order to come up with more elastic and flexible webs and less brittle (column 7, lines 11-15);

	Regarding claim 13: Broering discloses that the first and second thermoplastic films each include a plurality of strainable networks (Fig. 10B; column 16, lines 60-65; “strainable network”);
	Regarding claim 14: Broering discloses the first and second thermoplastic each comprise a plurality of polyolefin webs (column 7, line 56);
	Regarding claim 15: Broering discloses the seal is formed while the film stack is deformed (Figs. 26-28; via sealing/deforming continues web);
	Regarding claim 16: Broering discloses the seal comprises a side seal (Figs. 26-28; via sides seals 181);
	Regarding claim 17: Broering discloses the cold deformation process comprises one or more of ring rolling or SELFing (Fig. 28; via ring rollers 166 & 167 and 166a & 167a);
	Regarding claim 18: Broering discloses the cold deformation process comprises any one or more of TD ring rolling, MD ring rolling, TD SELFing, or MD SELFing, see for example (Figs. 26-28; via 166 & 167);

	Regarding claim 20: Broering discloses the seal comprises a side seal, and the method further comprising forming an additional side seal and a hem seal on the film stack (Figs. 26-28);
	Regarding claim 26: Broering disclose the step of forming the heat seal on the first thermoplastic film and the second thermoplastic film comprises melting and fusing the first and second thermoplastic together, see for example (Fig. 26; inherently the heat seal 181 formed out of melting and fusing the films together);

Response to Arguments
Applicant’s arguments with respect to claims 12-20 & 26 have been considered but are moot because the arguments do not apply to the combination of the references as being applied in the current rejection.
	In respect to applicant’s argument that none of the cited prior art acknowledges the problem of performing a stretchable bag to be able to stretch upon loading the bag.  The office as mentioned above believe the new provided art of Molander ‘166 clearly concerned of such issue and came up with a solution similar to the claimed invention by using a none-linear seal to the web, in order to come up with more elastic and flexible webs with less while making it less brittle (column 7, lines 11-15).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in form PTO-892 are addressing the issue of having and forming a non-linear seal to web.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731